Title: To Thomas Jefferson from James Monroe, 1 October 1781
From: Monroe, James
To: Jefferson, Thomas


        
          Dear Sir
          Caroline Octor. 1. 1781.
        
        I propos’d to myself the pleasure of visiting yourself and family before this at Montichello but the prospects below and the arrival of Genl. Washington in the State induc’d me to postpone the trip of pleasure to the less agreeable one to camp upon the Idea of bearing some small part in bringing about the event we all so anxiously wish for. With this view I waited on Gov. Nelson and solicited some command in the militia but was inform’d the militia in the field was officer’d and of course that I could procure none whatever. This would have mortified me much had I not discover’d during my continuance with the army that Genl. W. had under his command 16000 regular troops, a force certainly very sufficient to reduce the post at York. On the contrary upon being well inform’d of our force and the propriety of the appointments thro’ the whole, I was the rather surpris’d the militia were detained at all, more especially when we take into consideration the difficulty of supply, for surely in the present state of things the militia will not render sufficient service to counterbalance the quantity of provisions they consume. I had however the good fortune to effect a point which since interruption of our civil affairs in this State I have been very desirous to accomplish and in the expedience whereof was so happy as to have your concurrence when with you last at Richmd. Colo. Josiah Parker has a ship just ready to sail for France and has been so kind as offer me a passage in her, which I have accepted. I should be happy to wait on you before I sail and shall be sincerely sorry to leave the Continent without wishing yourself and family health and happiness in person, but as we sail the 10th or 12. of next month from some port south of Portsmouth and I have much business to transact in these few days I shall be at home am unfortunately depriv’d of that pleasure. I have to desire of you a letter to each of our Ministers and also your advice  upon the plan I had better pursue as also where I had better visit. Since my return from Richmd. I have liv’d a very sedentary life upon a small estate I have in King George in course of which time have read all the books you mention on the subject of law. I have made such a disposition of the property I sold in Westmoreld. as to give me an interest nearly competent to my purpose without injuring the principal. I mean to convey to you that altho’ I shall most probably be glad sometime hence to acquire more by the practice of the law (if I have it in my power) I would still wish to prosecute my studies on the most liberal plan to qualify myself for any business I might chance to ingage in. This if not profitable will be agreable, for surely these acquirments qualify a man not only for publick office, but enable him to bear prosperity or adversity in the capricious turns of fortune with greater magnanimity and fortitude by giving him resources within himself, of pleasure and content, which otherwise he would look for in vain from others. I wish you to say whither if I am so fortunate as to sail and arrive safe you would advise me to reside altogether in the South of France or (if possible) spend a year at the Temple in London before my return. I write you on my return home from below from Mr. Taliaferro’s and as I have not a moment to lose have only time to add that whatever commands you will favor me with I shall be happy to execute and that I am with my best respects for Mrs. Jefferson, Yr. sincere friend & very humble servant,
        
          Jas. Monroe
        
      